Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 7/20/2022. 
Claims 1-3, and 5-20 are pending.
Claims1, 19 and 20 have been amended. 
Claim 4 has been canceled.

Response to Arguments
The double patenting rejection is withdrawn.
Applicant's argument(s) filed on 7/20/2022 with respect to claim(s) 1-3, and 5-20 have been fully considered but they are not persuasive. 

In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 1, 19 and 20, Applicant argues (Remark page(s) 11-12)
“At page 8 of the Office Action, the Office alleges that McBride discloses the above recitation, referring specifically to paragraphs [0033] and [0038] thereof. However, the cited portion of McBride fails to disclose or suggest any simulation with respect to latency, let alone the use of a re-timer to simulate zero or near-zero latency. Thus, McBride fails to disclose or suggest the above recitation.
Jain is cited by the Office as allegedly disclosing the use of light steered transport. Assuming arguendo that the Office’s characterization of Jain is accurate, the Applicant respectfully submits that Jain fails to remedy the deficiencies of McBride as Jain fails to disclose or suggest “wherein simulating zero latency or near-zero latency between the identified two or more network resources comprises using a re-timer to simulate zero latency or near-zero latency between the identified two or more network resources,” as recited in the present claims. Thus, each of the cited references, whether taken alone or in combination, fails to disclose or suggest each of the recitations of the present claims. Accordingly, for at least this reason, the Applicant respectfully submits that the claims of the present application are patentable over the cited references. Withdrawal of the rejection is respectfully requested.”
In response to argument [a], Examiners respectfully disagrees.
The examiner interprets the claim limitation as "wherein simulating zero latency or near-zero latency between the identified two or more network resources comprises using a re-timer/periodically to simulate zero latency or near-zero latency between the identified two or more network resources".  Therefore McBride et al teach this interpretation because "[0038], determining, with the computing system, whether at least one first network of the one or more first networks can no longer provide at least one first network resource, of the one or more network resources, having the desired performance parameters, based at least in part on one or more network performance metrics, might be performed in one of a real-time manner, a periodic(timer or re-timer) manner, a per-request manner, or a random manner. [0020] and [0053], provides “…supplementing provision of the requested network services having the desired performance parameters (e.g. latency (zero or near-zero latency), jitter, bandwidth, packet loss, nodal connectivity, compute resources etc.), in some cases, based at least in part on one or more updated network performance metrics, thereby replacing or augmenting the at least one first network resource provided from the one or more first networks of the first set of networks”, wherein the changes are done based on collected performance data and therefore, being interpreted as analogous to simulation; zero distance or near-zero distance being interpreted as analogous to desired performance such as maximum latency. [0065] provides “In some cases, the collective data or selected data from the data lake 220 are used by an artificial intelligence (“AI”) model training and rule development process (at block 235) as a way to detect fault and to assess remediation.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-3, 5, 6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (US 2018/0123974).
With respect to independent claims:	
Regarding claim 1, McBride et al teach a method, comprising: receiving, with a computing system over a network, a request for network services from a customer, the request for network services comprising desired characteristics and performance parameters for the requested network services, without information regarding any of specific hardware, specific hardware type, specific location, or specific network for providing the requested network services; (McBride, [0068-0072] Fig. 2B, Marco orchestrator element 250, receiving, via the service provisioning portal, a request for network services from a customer (at block 245) [i.e., “activation” process]. The request for network services, as in the embodiment of FIG. 2A, might comprise desired performance parameters for the requested network services, without information regarding any of specific hardware, specific hardware type, specific location, or specific network for providing the requested network services [i.e., an “intent-based” request])
identifying, with the computing system, two or more network resources from two or more first networks capable of providing the requested network services, based at least in part on the desired characteristics and performance parameters for the requested network services; (McBride, [0070-0071] performing quality of service (“QoS”) testing and validation (at block 260) to commit to or rollback the allocated network resources. According to some embodiments, micro orchestration (at block 255) might utilize the results of the QoS testing and validation (from block 260) to immediately determine what physical and/or virtual network resources to allocate (or re-allocate) that meet the “intent” for network resources having the desired performance parameters,)
 establishing, with the computing system, one or more transport links between the identified two or more network resources, the identified two or more network resources being disaggregated and distributed network resources; (McBride, [0061] provides “…accomplished via the computing system 105 communicating with the NFV orchestrator 165, which via the NFV interconnection hub 170 and via one or more of the NFV interconnection gateways 180-190, providing at least one of the one or more first networks 135a-135n, the one or more second networks 155a-155n, and/or the one or more third networks 160a-160n with access to one or more VNFs for use by the customer, the one or more VNFs providing the one or more network resources having the desired performance parameters”);
and allocating, with the computing system, the identified two or more network  resources for providing the requested network services. (McBride, [0020], the computing system might allocate one or more network resources from one or more first networks of a first set of networks for providing the requested network services, based at least in part on the desired performance parameters and/or based at least in part on a determination that the one or more first networks is capable of providing network resources each having the desired performance parameters.)
McBride fails to explicitly  teach configuring, with the computing system, at least one network resource of the identified two or more network resources to perform at least one of simulating zero latency or near-zero latency between the identified two or more network resources or simulating zero distance or near-zero distance between the identified two or more network resources, based at least in part on the desired characteristics and performance parameters for the requested network services, wherein simulating zero latency or near-zero latency between the identified two or more network resources comprises using a re-timer to simulate zero latency or near-zero latency between the identified two or more network resources.
However, McBride et al teach [0020], [0038] and [0053], determining, with the computing system, whether at least one first network of the one or more first networks can no longer provide at least one first network resource, of the one or more network resources, having the desired performance parameters, based at least in part on one or more network performance metrics, might be performed in one of a real-time manner, a periodic(timer or re-timer) manner, a per-request manner, or a random manner. provides “…supplementing provision of the requested network services having the desired performance parameters (e.g. latency, jitter, bandwidth, packet loss, nodal connectivity, compute resources etc.), in some cases, based at least in part on one or more updated network performance metrics, thereby replacing or augmenting the at least one first network resource provided from the one or more first networks of the first set of networks”, wherein the changes are done based on collected performance data and therefore, being interpreted as analogous to simulation; zero distance or near-zero distance being interpreted as analogous to desired performance such as maximum latency. [0065] provides “In some cases, the collective data or selected data from the data lake 220 are used by an artificial intelligence (“AI”) model training and rule development process (at block 235) as a way to detect fault and to assess remediation. [0065] provides “In some cases, the collective data or selected data from the data lake 220 are used by an artificial intelligence (“AI”) model training and rule development process (at block 235) as a way to detect fault and to assess remediation
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify configuring, with the computing system, at least one network resource of the identified two or more network resources to perform at least one of simulating zero latency or near-zero latency between the identified two or more network resources or simulating zero distance or near-zero distance between the identified two or more network resources, based at least in part on the desired characteristics and performance parameters for the requested network services, wherein simulating zero latency or near-zero latency between the identified two or more network resources comprises using a re-timer to simulate zero latency or near-zero latency between the identified two or more network resources as taught by McBride et al. The motivation/suggestion would have been because it is a way to improving network and/or computing system functionalities, and/or the like.

Claim(s) 19 and 20 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
	
With respect to dependent claims:
Regarding claim 2, McBride et al teach the method of claim 1, wherein the computing system comprises one of a path computation engine, a data flow manager, a server computer over a network, a cloud-based computing system over a network, or a distributed computing system. (McBride fig.1A).

 Regarding claim 3, McBride et al teach the method of claim 1, wherein the one or more transport links comprise at least one of one or more optical transport links, one or more network transport links, or one or more wired transport links. (McBride [0019]).

Regarding claim 5, McBride et al teach the method of claim 1, wherein simulating zero distance or near-zero distance between the identified two or more network resources comprises using a re-driver or a repeater to simulate zero distance or near-zero distance between the identified two or more network resources. (McBride [0033])

Regarding claim 6, McBride et al teach the method of claim 1, wherein simulating zero latency or near-zero latency between the identified two or more network resources or simulating zero distance or near-zero distance between the identified two or more network resources comprises utilizing a buffer with flexible buffer capacity to simulate zero latency or near-zero latency between the identified two or more network resources or to simulate zero distance or near-zero distance between the identified two or more network resources. (McBride [0033])

Regarding claim 8, McBride et al teach the method of claim 1, further comprising: mapping, with computing system, a plurality of network resources within the two or more first networks; wherein identifying the two or more network resources comprises identifying, with the computing system, the two or more network resources from the two or more first networks capable of providing the requested network services, based at least in part on the desired characteristics and performance parameters for the requested network services and based at least in part on the mapping of the plurality of network resources. (McBride Abstract, [0020])

Regarding claim9, McBride et al teach the method of claim 8, wherein at least one of identifying the two or more network resources, mapping the plurality of network resources, or configuring the at least one network resource of the identified two or more network resources is performed using at least one of one or more artificial intelligence ("AI") systems, one or more machine learning systems, or one or more software defined network ("SDN") systems. (McBride [0065])

Regarding claim 10, McBride et al teach the method of claim 1, wherein the identified two or more network resources comprise peripheral component interconnect ("PCI") -based network cards each comprising one or more network interface cards ("NICs"), one or more smart NICs, one or more graphics processing units ("GPUs"), or one or more storage devices. (McBride [0033])

Regarding claim 11, McBride et al teach the method of claim 1, wherein the identified two or more network resources comprise two or more generic or single-purpose network devices in place of specialized or all-purpose network devices. (McBride [0115])

Regarding claim 12, McBride et al teach the method of claim 1, wherein the desired characteristics comprise at least one of requirement for network equipment to be geophysically proximate to the customer, requirement for network equipment to be located within a geophysical location, requirement to avoid routing network traffic through a geophysical location, requirement to route network traffic through a geophysical location, requirement to exclude a first type of network resources from fulfillment of the requested network services, requirement to include a second type of network resources for fulfillment of the requested network services, requirement to fulfill the requested network services based on a single goal indicated by the customer, or requirement to fulfill the requested network services based on multi-goals indicated by the customer. (McBride [0033])

Regarding claim 13, McBride et al teach the method of claim 1, wherein the desired performance parameters comprise at least one of a maximum latency, a maximum jitter, a maximum packet loss, a maximum number of hops, performance parameters defined in a service level agreement ("SLA") associated with the customer or performance parameters defined in terms of  natural resource usage, quality of service ("QoS") measurement data, platform resource  data and metrics, service usage data, topology and reference data, historical network data,  network usage trend data, or one or more of information regarding at least one of latency,  jitter, bandwidth, packet loss, nodal connectivity, compute resources, storage resources,  memory capacity, routing, operations support systems ("OSS"), or business support  systems ("BSS") or information regarding at least one of fault, configuration, accounting,  performance, or security ("FCAPS"). (McBride [0033])

Regarding claim 14, McBride et al teach the method of claim 1, wherein allocating the two or more network resources from the two or more first networks for providing the requested network services comprises providing the two or more first networks with access over the one or more transport links to one or more virtual network functions ("VNFs'") for use by the customer, the one or more VNFs providing the two or more network resources having the 6 desired performance parameters.  (McBride [0087-0088])

Regarding claim 15, McBride et al teach the method of claim 14, wherein providing access to the one or more  VNFs comprises bursting, using an application programming interface ("API"), one or  more VNFs to one or more network functions virtualization ("NFV") entities at the two or more first networks. (McBride [0037])

 	Regarding claim 16, McBride et al teach the method of claim 1, further comprising:  determining, with an audit engine, whether each of the identified two or more network resources conforms with the desired characteristics and performance parameters. (McBride [0065] provides for a feedback loop driven process)
 
Regarding claim 17, McBride et al teach the method of claim 16, wherein determining whether each of the identified two or more network resources conforms with the desired characteristics and performance parameters comprises determining, with the audit engine, whether each of the identified two or more network resources conforms with the desired characteristics and performance parameters on a periodic basis or in response to a request to perform an audit. (McBride [0022], [0024])

Regarding claim 18, McBride et al teach the method of claim 16, wherein determining whether each of the identified two or more network resources conforms with the desired characteristics and performance parameters comprises determining, with the audit engine, whether each of the identified two or more network resources conforms with the desired characteristics and performance parameters, by:  measuring one or more network performance metrics of each of the identified two or more network resources;  comparing, with the audit engine, the measured one or more network performance metrics of each of the identified two or more network resources with the desired performance parameters;  (McBride [0022-0023], [0026])
determining characteristics of each of the identified two or more network resources; and comparing, with the audit engine, the determined characteristics of each of the identified two or more network resources with the desired characteristics. (McBride [0022-0023], [0026])

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (US 2018/0123974) in view of Jain et al (US 2017/0359735).
Regarding claim 7, the method of claim 1, McBride teaches establishing the one or more transport 2links between the disaggregated and distributed identified two or more network resources but McBride does not explicitly teach wherein this 3comprises utilizing light steered transport.
However, in a similar field of endeavor, Jain teaches utilizing light steered transport ([0026] provides for “…directed light (such as steered laser communication)”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of utilizing light steered transport to allow the system to communicate via laser communication. 

Conclusion
 	 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2449

	/VIVEK SRIVASTAVA/             Supervisory Patent Examiner, Art Unit 2449